Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-3, 5, 7-8, 12-14, 20-26 and 30-37 on 11/30/20 is acknowledged.  Claims 1-3, 5, 7-8, 12-14, 20-26 and 30-37 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/20, 7/26/21, and 2/28/22 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20, 34, and 35 are rejected because the scope of the claim is unclear with regard to the antioxidant treatment comprising N-acetyl cysteine (claims 34 and 35) because one of the thiol and disulfide containing molecules may also be N-acetyl cysteine (claim 20). 
Claim 23 is rejected because it is unclear how these particular diseases limit the scope of the claimed method.  For examination purposes, the claim will be given the appropriate weight and interpreted as an intended use or function claim.    

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 12, 20-26, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnder et al. (“Zehnder,” US Pub. No. 2012/0142550, cited in IDS) in view of Norris et al. (“Norris,” A sensitive and specific assay for glutathione with potential application to glutathione disulphide, using high-performance liquid chromatography–tandem mass spectrometry, 2001). 
As to claims 1, 20 and 37, Zehnder teaches a method for determining the levels of reduced and oxidized forms of thiol and disulfide containing molecules in a sample, the method comprising: a) treating a sample (e.g., whole blood) with a reagent (e.g., NEM) to prevent free thiol oxidation; b) adding an isotopically labeled analogue (e.g., GSSG) of each thiol containing molecule and each disulfide containing molecule to the treated sample to create a labeled sample; c) extracting the thiol containing molecules and disulfide containing molecules in the labeled sample (e.g., using methanol in [0068]); and d) subjecting the extracted molecules to liquid chromatography-tandem mass spectrometry (LC-MS/MS) to determine the levels of reduced and oxidized forms of thiol and disulfide containing molecules in the sample; wherein the thiol containing molecules and disulfide containing molecules comprise: GSH, GSSG, cysteine, cystine, N-acetyl-cysteine (NAC), N-acetyl-cystine (NACss), CG, ɣEC, homocysteine (Hcy), Cys-ss-GSH, Cys-ss-NAC, Cys-ss-Hcy, Cys-ss-CG, Cys-ss-ɣEC, GSH-ss-NAC, CGss, ɣEcss, Protein-ss-Cys (p-ss-Cys), Protein-ss-GSH (p-ss-GSH), Protein-ss-NAC (p-ss-NAC), Protein-ss-Hcy (p-ss-Hcy), or Protein-ss-CG.  See e.g., [0060] et seq.  As to the control comparison, see e.g., [0060] et seq.  As to the kit, see abstract et seq. of Zehnder. 
With regard to claims 1, 20 and 37, while Zehnder teaches a liquid chromatography-tandem mass spectrometry (LC-MS/MS), Zehnder does not specifically teach the spectrometry is with Multiple Reaction Monitoring (MRM).  Norris, which is cited in e.g., [0068] of Zehnder, teaches a method for analysis of GSH and GSSG which utilizes the sensitivity and specificity afforded by coupling high-perfomance liquid chromatography to a tandem mass spectrometer to produce an assay which is suitable for monitoring low GSH concentrations in tissues.  GSH and GSSG fragments were monitored for quantitation using multiple reactant monitoring (MRM) mode allowing assay of both analytes from one injection.  See p. 18 et seq. of Norris. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Multiple Reaction Monitoring (MRM) with LC-MS/MS because it would allow for multiple analytes to be assayed in one injection (e.g., p. 18, second column of Norris). 
As to claims 2-3 and 21-22, see e.g., [0002] et seq. of Zehnder. 
As to claims 5, 12, 24 and 30, see e.g., fig. 3 and [0009] et seq. of Zehnder.
As to claims 7-8, 25 and 26, see e.g., [0068] et seq. of Zehnder.
As to claim 23, see 112 rejection above.  See e.g., [0043] et seq. of Zehnder.
Claims 13-14 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnder in view of Norris, as applied to claim 1 above, and further in view of Bar-Or et al. (“Bar-Or,” US Pub. No. 2006/0199280, cited in IDS).
See Zehnder and Norris above.
As to claims 13-14 and 31-32, while Zehnder teaches that the greater amount of the thiol and disulfide containing molecules is indicative of oxidative stress in the subject, Zehnder does not specifically teach determining the level of cysteine or protein-ss-Cys.  Bar-Or teaches determining the level of cysteine and protein-ss-Cys in e.g., [0007], [0017], and [0035] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine these additional levels because it is useful for the diagnosis and monitoring of a variety of diseases and conditions (e.g., [0003] of Bar-Or). 
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnder in view of Norris, as applied to claim 1 above, and further in view of Goldstein (US Pub. No. 2010/0120920).
See Zehnder and Norris above.
As to claims 33-36, while Zehnder teaches managing a treatment of a subject having a disease condition in e.g., [0004] et seq., Zehnder does not specifically teach an antioxidant treatment comprising N-acetyl cysteine with the claimed dosage, which is administered intravenously or orally.  Goldstein teaches an antioxidant treatment comprising N-acetyl cysteine with the claimed dosage, which is administered intravenously or orally in e.g., [0006], [0038-0064], [0116] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an antioxidant treatment comprising N-acetyl cysteine because NAC provides protective effects against cell damage (e.g., [0006] of Goldstein). 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/19/22